DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 Allowable Subject Matter
Claims 16, 18-28, 30 and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 16, none of the prior art fairly teaches or suggest an alcohol-based dry-erasable ink for a writing instrument comprising, as separation agent, a mixture of glycerol, glycol and a pentaerythritol ester, wherein the pentaerythritol ester is pentaerythrityl tetraethylhexanoate. It is noted that the prior art teaches similar inks (see Yamaoto et al. USP 4,256,494). However, there is no suggestion or motivation available to modify the prior art to use the specific pentaerythritol ester in combination with the other limitations of the claim. As such independent claim 16 is seen as novel and non-obvious over the prior art, and deemed allowable.

With respect to independent claim 36, none of the prior art fairly teaches or suggest an alcohol-based dry-erasable ink for a writing instrument comprising a separation agent, the separation agent comprising a mixture of glycerol, glycol, and a pentaerythritol ester, wherein the pentaerythritol ester includes pentaerythrityl tetraethylhexanoate, pentaerythrityl tetracaprylate, pentaerythrityl tetracaprate, or mixtures thereof. It is noted that the prior art teaches similar inks (see Yamaoto et al. USP 4,256,494). However, there is no suggestion or motivation available to modify the prior art to use the specific pentaerythritol esters in combination with the other limitations of the claim. As such independent claim 36 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further view of their additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734